

EXHIBIT 10.27
2004 Equity Incentive Plan
Number 2004-000


INCENTIVE STOCK OPTION AWARD
PURSUANT TO THE FLAG FINANCIAL CORPORATION
2004 EQUITY INCENTIVE PLAN


THIS AWARD is made as of the Grant Date by FLAG FINANCIAL CORPORATION (the
“Company”) to _______________ (the “Optionee”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
an incentive stock option (the “Option”), as described below, to purchase the
Option Shares.


 A.          Grant Date: ____________.


 B.           Type of Option: Incentive Stock Option.



 
C.
Plan under which granted: Flag Financial Corporation 2004 Equity Incentive Plan.




 
D.
Option Shares: All or any part of _______ shares of the Company’s $1.00 par
value common stock (the “Common Stock”), subject to adjustment as provided in
the attached Terms and Conditions.




 
E.
Exercise Price: $______ per share, subject to adjustment as provided in the
attached Terms and Conditions. The Exercise Price is, in the judgment of the
Committee, not less than 100% of the Fair Market Value of a share of Common
Stock on the Grant Date or, in the case of an Over 10% Owner, not less than 110%
of the Fair Market Value of a share of Common Stock on the Grant Date.




 
F.
Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends, generally, on the earliest of (a) the
tenth (10th) anniversary of the Grant Date (unless the Optionee is an Over 10%
Owner, in which case the fifth (5th) anniversary of the Grant Date); (b) three
(3) months following the date the Optionee ceases to be an employee of the
Company (including any Parent or Subsidiary) except as provided under clause (c)
or (d); (c) the effective date of the date the Optionee ceases to be an employee
of the Company (including any Parent or Subsidiary) due to a termination by the
Company for Cause (as defined in the Plan); or (d) one (1) year following the
date the Optionee ceases to be an employee of the Company (including any Parent
or Subsidiary) due to death, Disability (as defined in the Plan) or retirement
at or after age 65 (see Paragraph 18 of the attached Terms and Conditions for
possible adverse tax consequences of exercising any portion of the Option more
than three (3) months after retirement); provided that the Option may be
exercised as to no more than the vested Option Shares, determined pursuant to
the Vesting Schedule. Note that other limitations to exercising the Option, as
described in the attached Terms and Conditions, may apply.




 
G.
Vesting Schedule: The Option Shares shall become vested in accordance with
Schedule 1 hereto.



IN WITNESS WHEREOF, the parties hereto have executed and sealed this Award as of
the Grant Date set forth above.


OPTIONEE      FLAG FINANCIAL CORPORATION


_________________________________  By:  ________________________      
Signature
_________________________________  Title:  _______________________      
Print or type name








--------------------------------------------------------------------------------




TERMS AND CONDITIONS TO THE
INCENTIVE STOCK OPTION AWARD
PURSUANT TO THE FLAG FINANCIAL CORPORATION
2004 EQUITY INCENTIVE PLAN




1.    Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the Flag Financial Corporation 2004 Equity Incentive
Plan:


(a)    the Option may be exercised with respect to all or any portion of the
vested Option Shares (so long as the exercise is not made for less than 100
Option Shares or the total remaining vested Option Shares, if less than 100
shares) at any time during the Option Period by the delivery to the Company, at
its principal place of business, of a written notice of exercise in
substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company no earlier than thirty (30) days and no later than ten
(10) days prior to the date upon which Optionee desires to exercise all or any
portion of the Option; and


(b)    payment to the Company of the Exercise Price multiplied by the number of
Option Shares being purchased (the “Purchase Price”) as provided in Section 3.


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, if applicable, the Company shall cause
to be issued a certificate representing the Option Shares purchased.


2.    Withholding. To the extent this Award is treated as a Nonqualified Stock
Option pursuant to Paragraph 18 hereof, the Optionee must satisfy his federal,
state, and local, if any, withholding taxes imposed by reason of the exercise of
the Option either by paying to the Company the full amount of the withholding
obligation (i) in cash; (ii) by tendering shares of Common Stock which have been
owned by the Optionee for at least six (6) months prior to the date of exercise
having a Fair Market Value equal to the withholding obligation; (iii) by
electing, irrevocably and in writing (the “Withholding Election”), to have the
smallest number of whole shares of Common Stock withheld by the Company which,
when multiplied by the Fair Market Value of the Common Stock as of the date the
Option is exercised, is sufficient to satisfy the amount of withholding tax; or
(iv) by any combination of the above. Optionee may make a Withholding Election
only if the following conditions are met:


(a)    the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding Election in substantially the form attached hereto as Exhibit 2; and


(b)    any Withholding Election will be irrevocable; however, the Committee may,
in its sole discretion, disapprove and give no effect to the Withholding
Election.


3.    Purchase Price. Payment of the Purchase Price for all Option Shares
purchased pursuant to the exercise of an Option shall be made in cash or
certified check or, as long as the Common Stock is traded by brokers, whether on
a national securities exchange or otherwise, by receipt of the Purchase Price in
cash from a broker, dealer or other “creditor” as defined by Regulation T issued
by the Board of Governors of the Federal Reserve System following delivery by
the Optionee to the Committee of instructions in a form acceptable to the
Committee regarding delivery to such broker, dealer or other creditor of that
number of Option Shares with respect to which the Option is exercised.


4.    Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distribu-tions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.


5.    Restriction on Transfer of Option and of Option Shares. The Option
evidenced hereby is nontransferable other than by will or the laws of descent
and distribution and shall be exercisable during the lifetime of the Optionee
only by the Optionee (or in the event of his Disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.
 
        6.    Changes in Capitalization.


(a)    If the number of shares of Common Stock shall be increased or decreased
by reason of a subdivision or combination of shares of Common Stock, the payment
of a stock dividend in shares of Common Stock or any other increase or decrease
in the number of shares of Common Stock outstanding effected without receipt of
consideration by the Company, an appropriate adjustment shall be made by the
Committee, in a manner determined in its sole discretion, in the number and kind
of Option Shares and in the Exercise Price.


(b)    If the Company shall be the surviving corporation in any merger
consolidation, reorganization, extraordinary dividend, spin-off or other change
in the capital structure of the Company, the Optionee shall be entitled to
purchase the number and class of securities to which a holder of the number of
shares of Common Stock subject to the Option at the time of the transaction
would have been entitled to receive as a result of such transaction, and a
corresponding adjustment, where appropriate, shall be made in the Exercise
Price. In the event of a Change in Control or other corporate transaction
pursuant to which the Company is not the surviving entity, the Committee may
provide for the assumption of the Option by the surviving entity or the
substitution of a new option, adjusted in a manner similar to that contemplated
by the immediately preceding sentence; however, if the surviving entity does not
agree to the assumption or substitution of the Option, the Committee may elect
to terminate the Option Period as of the effective date of the Change in Control
in consideration of the payment to the Optionee of an amount equal to the
difference between the then Fair Market Value of a share of Common Stock and the
Exercise Price multiplied by each vested Option Share which has not been
exercised as of the effective date of the Change in Control. A dissolution or
liquidation of the Company shall cause the Option to terminate as to any portion
thereof not exercised as of the effective date of the dissolution or
liquidation.


(c)    The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.


7.    Special Limitation on Exercise. No purported exercise of the Option shall
be effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Common Stock purchasable or otherwise deliverable under the
Option, the Optionee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Common Stock pursuant to the
exercise of an Option exercise, such information, representations and warranties
as the Company may reasonably request in order for the Company to be able to
satisfy itself that the Option Shares are being acquired in accordance with the
terms of an applicable exemption from the securities registration requirements
of applicable federal and state securities laws and (b) shall agree that the
shares of Common Stock so acquired will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.


8.    Legend on Stock Certificates.  Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.


9.    Governing Laws. This Award and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Georgia.


10.    Successors. This Award and the Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Optionee and the Company.


11.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


12.    Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


13.    Entire Agreement. Subject to the terms and conditions of the Plan, the
Award and the Terms and Conditions express the entire understanding of the
parties with respect to the Option.


14.    Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Option or any portion thereof shall be a violation of the terms of the Award
or these Terms and Conditions and shall be void and without effect.


15.    Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.


16.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of the Award and
these Terms and Conditions, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.


17.    No Right to Continued Retention. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment with the Company or any affiliate.


18.    Qualified Status of Option.


(a)    In accordance with Section 2.4 of the Plan, the aggregate Fair Market
Value (determined as of the date an Incentive Stock Option is granted) of the
Option Shares which become exercisable for the first time by an individual
during any calendar year shall not exceed $100,000. If the foregoing limitation
is exceeded with respect to any portion of the Option Shares, that portion of
the Option Shares which cause the limitation to be exceeded shall be treated as
a Nonqualified Stock Option.


(b)    In the event of the Optionee’s retirement, any portion of the Option
Shares which has not been exercised within three (3) months following the date
of the Optionee’s retirement shall be treated as a Nonqualified Stock Option.




--------------------------------------------------------------------------------



EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
FLAG FINANCIAL CORPORATION




Name _________________________
Address _______________________
______________________________
Date__________________________
                                                
     

    



Flag Financial Corporation
3475 Piedmont Road
Suite 550
Atlanta, GA 30305
Attn: Corporate Secretary


Re: Exercise of Incentive Stock Option


Gentlemen:


Subject to acceptance hereof by Flag Financial Corporation (the “Company”) and
pursuant to the provisions of the Flag Financial Corporation 2004 Equity
Incentive Plan (the “Plan”), I hereby give notice of my election to exercise
options granted to me to purchase ______________ shares of Common Stock of the
Company under the Incentive Stock Option Award (the “Award”) dated as of
____________. The purchase shall take place as of __________, 200__ (the
“Exercise Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:




[  ]    by delivery of cash or a certified check for $___________ for the full
purchase price payable to the order of Flag Financial Corporation.


[ ]    by delivery of a certified check for $___________ representing a portion
of the purchase price with the balance to consist of shares of Common Stock that
I have owned for at least six months and that are represented by a stock
certificate I will surrender to the Company with my endorsement. If the number
of shares of Common Stock represented by such stock certificate exceed the
number to be applied against the purchase price, I understand that a new stock
certificate will be issued to me reflecting the excess number of shares.


[ ]    by delivery of a stock certificate representing shares of Common Stock
that I have owned for at least six months which I will surrender to the Company
with my endorsement as payment of the purchase price. If the number of shares of
Common Stock represented by such certificate exceed the number to be applied
against the purchase price, I understand that a new certificate will be issued
to me reflecting the excess number of shares.


[  ]    by delivery of the purchase price by _________________________, a
broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System. I hereby authorize the Company
to issue a stock certificate for the number of shares indicated above in the
name of said broker, dealer or other creditor or its nominee pursuant to
instructions received by the Company and to deliver said stock certificate
directly to that broker, dealer or other creditor (or to such other party
specified in the instructions received by the Company from the broker, dealer or
other creditor) upon receipt of the purchase price.


The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid on or before the Exercise
Date in cash or with previously owned shares of Common Stock, as provided in the
Award, or in the manner provided in the Withholding Election previously tendered
or to be tendered to the Company no later than the Exercise Date.


As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:
 
The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;
 
I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;
 
The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;
 
I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;
 
The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;
 
I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;
 
I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;
 
I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and
 
The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representa-tions, warranties and covenants made herein shall be true and correct
at that time.
 
I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.


Very truly yours,









AGREED TO AND ACCEPTED:


FLAG FINANCIAL CORPORATION


By:  ________________________     


Title:  _______________________     


Number of Shares
Exercised:  ___________________    


Number of Shares
Remaining:___________________   Date:  ______________________      









--------------------------------------------------------------------------------




EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
FLAG FINANCIAL CORPORATION




TO:   _____________________________________


FROM:  _____________________________________


RE:    Withholding Election




This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:


(1)
My correct name and social security number and my current address are set forth
at the end of this document.



(2)    I am (check one, whichever is applicable).



 
[ ]
the original recipient of the Option.




 
[ ]
the legal representative of the estate of the original recipient of the Option.




 
[ ]
a legatee of the original recipient of the Option.




 
[ ]
the legal guardian of the original recipient of the Option.



(3)
The Option to which this election relates was issued under the Flag Financial
Corporation 2004 Equity Incentive Plan (the “Plan”) in the name of
_________________________ for the purchase of a total of _________ shares of
Common Stock of the Company. This election relates to _______________ shares of
Common Stock issuable upon exercise of the Option, provided that the numbers set
forth above shall be deemed changed as appropriate to reflect the applicable
Plan provisions.




(4)
 
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect:




 
[  ]
to have certain of the shares issuable pursuant to the exercise withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise.




 
[  ]
to tender shares held by me for a period of at least six (6) months prior to the
exercise of the Option for the purpose of having the value of the shares applied
to pay such taxes.



The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.



(5)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.



(6)
I understand that this Withholding Election may not be revised, amended or
revoked by me.



(7)
I further understand that, if applicable, the Company shall withhold from the
shares a whole number of shares having the value specified in Paragraph 4 above.



(8)
The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.



(9)
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.





Dated:  ________________________                                      
_______________________________        
                                     Signature
 
__________________                                ______________________________
Social Security Number                  Name (Printed)
 
                                     _______________________________
                                                                         Street
Address
 
                                   _______________________________
                             City, State, Zip Code





--------------------------------------------------------------------------------






SCHEDULE 1


VESTING SCHEDULE
INCENTIVE STOCK OPTION AWARD
ISSUED PURSUANT TO THE
FLAG FINANCIAL CORPORATION
2004 EQUITY INCENTIVE PLAN




A.
The Option Shares shall become vested Option Shares following completion of the
years of service as an employee of the Company or any Parent or Subsidiary as
indicated in the schedule below:



Percentage of Option Shares
Which are Vested Option Shares
Years of Service
after the Grant Date
               
Individually determined vesting schedules to be set forth here.
 


 
B.
Notwithstanding Part A, in the event of the death or Disability of Optionee or
upon a Change in Control, the Option will be fully vested as of a date
determined by the Committee. With respect to a Change in Control, such date
shall be no less than ten (10) days prior to the effective date of the Change in
Control.


C.
Notwithstanding Part A or Part B, the Optionee may exercise the Option for less
than the full number of vested Option Shares, but such exercise may not be made
for less than 100 shares or the total remaining vested Option Shares subject to
the Option, if less than 100 shares.



D.
For purposes of the Vesting Schedule, Optionee shall be granted a year of
service for each twelve-consecutive-month period following the Grant Date and
during which Optionee continues, at all times, as an employee of the Company or
any Parent or Subsidiary.

